2021 IL App (1st) 200109-U

                                                                           THIRD DIVISION
                                                                           December 22, 2021

                                         No. 1-20-0109

NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                    IN THE
                        APPELLATE COURT OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
______________________________________________________________________________


THE PEOPLE OF THE STATE OF ILLINOIS,      )     Appeal from the
                                          )     Circuit Court of
      Plaintiff-Appellee,                 )     Cook County.
                                          )
v.                                        )     No. 08 CR 14331
                                          )
VERNON LAUDERDALE,                        )     Honorable
                                          )     Joseph M. Claps & Ursula Walowski
      Defendant-Appellant.                )     Judges Presiding.
_____________________________________________________________________________

       JUSTICE McBRIDE delivered the judgment of the court.
       Justices Ellis and Burke concurred in the judgment.

                                            ORDER


¶1     Held: The trial court’s dismissal of defendant’s petition for postconviction relief at the
             second stage affirmed where defendant failed to make a substantial showing of
             actual innocence or ineffective assistance of counsel.

¶2     Following a bench trial, defendant, Vernon Lauderdale, was found guilty of attempted first

degree murder and sentenced to a term of 31 years’ imprisonment, which included an additional

term of 25 years for personally discharging a firearm that proximately caused great bodily harm to
No. 1-20-0109


another person. This appeal arises from defendant’s postconviction petition raising claims of

ineffective assistance of trial counsel and actual innocence. The trial court allowed one claim—

that trial counsel was ineffective for allegedly misleading and threatening defendant into waiving

his right to testify—to proceed to a third stage evidentiary hearing, and dismissed the remaining

claims at the second stage of proceedings. After an evidentiary hearing in which both defendant

and his trial counsel testified, the trial court denied defendant’s remaining postconviction claim,

finding counsel’s testimony denying defendant’s allegations credible, and further finding no

evidence to support defendant’s claim that counsel misled or threatened him. Defendant appeals

the trial court’s judgment, arguing that he made substantial showings of ineffective assistance and

actual innocence.

¶3     The following evidence was presented at defendant’s bench trial, which was set out in the

direct appeal from defendant’s conviction. People v. Lauderdale, 2012 IL App (1st) 100939.

                        “Prentis Smith testified that he was a former member of the Mickey Cobra

                street gang. He joined in 1978 when he was eight years old and left the gang in

                1996. While in the gang, he achieved the rank of a ‘prince.’ He identified defendant

                in court as someone he had known for 20 years. Smith was best friends with

                defendant’s brother. Smith admitted that he was convicted of home invasion in

                1998.

                        On the afternoon of July 20, 2008, Smith testified that he was ‘on Sedgwick

                in the Cabrini area.’ He was in a parking lot with his 16-year-old cousin Deondre

                Daley and Ryan Myles. Daley is also defendant’s nephew. During the afternoon, at

                around 2 or 3 p.m., Smith ‘had words’ with a man called ‘Shooter.’ Smith tried to

                punch Shooter, but missed and Shooter ran. Smith stated that the dispute was over



                                                 2
No. 1-20-0109


                selling drugs in the parking lot. As Shooter left the parking lot, Smith observed

                Shooter make a phone call, but did not know whom Shooter called.

                       Later, at approximately 10 p.m. that night, Smith testified that he was in the

                parking lot with Daley and Myles. Smith and Daley had remained in the parking

                lot continuously, but Myles had left and returned. He stated that there were ‘quite

                a few people in the parking lot.’ Smith said it was dark outside, but there were lights

                on two buildings around the parking lot. Smith observed a confrontation between

                defendant and Daley. Defendant said that it was his parking lot. Smith asked if they

                moved to Dominick’s, was that defendant’s too, and defendant responded that it

                was. Smith stated that defendant pushed Daley to the ground. Smith then punched

                defendant in the jaw. Smith denied having any weapons on him.

                       After Smith punched him, defendant reached to his left side and pulled out

                a dark-colored .32–caliber revolver. Smith testified that he was standing

                approximately two feet from defendant, that they were ‘close enough to touch.’

                Smith stated that defendant aimed the gun at Smith’s chest and pulled the trigger

                two times, but the gun did not fire. Smith testified that he said to defendant,

                ‘somebody [gave] you a gun with no bullets.’ Defendant then stepped back and

                aimed for Smith’s left leg and shot him in the left leg. Defendant then shot Smith

                in the right leg. Defendant aimed the gun at Smith’s chest and Smith turned to the

                side as defendant shot Smith in the shoulder. Smith stated that he ‘turned to the side

                to avoid getting shot in [his] heart.’ Smith estimated that defendant was three feet

                away from him when the shooting occurred. Smith stated that all three shots were




                                                  3
No. 1-20-0109


                fired in less than five seconds. Smith testified that he stood there in shock. He said

                defendant ‘took off running’ and ‘was hollering, “Cobra crazy.” ’

                       Smith testified that he started to run toward Evergreen, but he blacked out

                and fell to the ground. He stated that Daley, Myles and Shawn Childs put him in

                the backseat of Smith’s car and took him to the Lincoln Park Hospital. He was later

                transferred to Illinois Masonic Hospital and treated for three gunshot wounds. He

                stated that he still has two bullets lodged in his body.

                       The next day, July 21, 2008, Smith spoke with the police at the hospital and

                he told them that defendant shot him. Smith was later shown a photo array and he

                identified defendant in the array. Later, in April 2009, Smith testified that he visited

                defendant in the Cook County jail with defendant’s mother and cousin. Smith stated

                that defendant apologized and said he did not mean to shoot Smith in the chest and

                was not trying to kill Smith. According to Smith, defendant said defendant would

                ‘take care of me [Smith] if I drop [sic] the charges.’ Smith interpreted this to mean

                money. Smith had no further contact with defendant.

                       Detective Marc Leavitt testified that on July 20, 2008, he was assigned to

                investigate a shooting. He met with Smith at the hospital and Smith told him that

                defendant was the person who shot him. On July 21, 2008, the detective met with

                defendant in custody. He advised defendant of his Miranda rights and defendant

                agreed to speak with him and his partner. Detective Leavitt asked defendant if he

                belonged to a gang and defendant responded that he used to be a Mickey Cobra.

                       Chandra Bell testified that on July 20, 2008, at around 9 p.m., she was in

                the area of 1300 North Sedgwick in Chicago. She was in the area to visit her mother



                                                   4
No. 1-20-0109


                and to look for her two sons. She found her sons in the parking lot on Sedgwick.

                After she spoke with her sons, Bell talked to Smith for about five minutes. Bell

                stated that she had known Smith all of her life and had known defendant for 15

                years. Bell observed defendant walk up to Smith, but she was unable to hear what

                they were saying and was not paying attention to them. Bell was walking toward

                her mother’s house when she heard shots fired. She said she ran and saw defendant

                running 25 to 30 feet away from her with something in his hand, but she was unable

                to see what it was. Bell also saw Smith being put into a car.

                       Following Bell’s testimony, the State rested. Ryan Myles testified for the

                defense. Myles admitted that at the time of his testimony, he was in custody for ‘a

                drug charge,’ serving a sentence of four years in the Illinois Department of

                Corrections. Myles stated that he had known Smith for about two years and Smith

                is his godmother’s cousin. He said he knew defendant the same way. Myles has

                known Daley his whole life.

                       On July 20, 2008, Myles testified that he was at 1365 North Hudson, which

                he estimated is about a block and a half from the 1310 North Sedgwick. Myles

                denied being in the parking lot with Smith that afternoon. He denied seeing an

                altercation between defendant and Smith. While at the Hudson address, Myles

                heard gunshots at around 10 p.m. Myles then began running in the direction of the

                shots. He stated that he went toward the gun shots because he wanted to check on

                Daley. Myles ran toward Evergreen and Sedgwick. He then saw Smith on the

                ground. He did not see anyone with Smith. Myles went to get Smith’s car and then




                                                 5
No. 1-20-0109


                he saw Daley and Shawn Childs ‘coming out.’ They helped Myles put Smith in the

                car.

                       The defense then called Kizzy McRay to testify about her knowledge of

                defendant and Smith as well as her knowledge of the Mickey Cobra gang. The State

                objected to this line of questioning as McRay was not a member of the gang. The

                trial court allowed the State to voir dire McRay on her qualifications as an expert

                in Chicago gangs. McRay was allowed to testify.

                       McRay testified that she is defendant’s older sister. She has also known

                Smith for over 20 years and he is a close friend. Smith was best friends with her

                deceased older brother, Leon Daley. McRay stated that Leon was a member of the

                Mickey Cobra gang and he held the rank of ‘supreme.’ McRay learned about the

                gang signs displayed by the Mickey Cobras by being around her brother and his

                friends. She did not know of ‘any of [defendant’s] involvement in being a Mickey

                Cobra.’

                       McRay identified various gang signs displayed by Smith in three pictures

                presented by the defense. McRay testified that Smith was still a member of the

                Mickey Cobras. McRay then stated that Smith came to her house in June and July

                2008 seeking to recruit her son into the gang. McRay admitted that she was not

                present at the time of the shooting and that she told the investigator from the public

                defender’s office that she did not believe defendant committed the shooting.

                Following McRay’s testimony, the defense rested.” People v. Lauderdale, 2012 IL

                App (1st) 100939, ¶¶ 4-16.




                                                  6
No. 1-20-0109


¶4     Based on the above evidence, the trial court found defendant guilty of attempted first-

degree murder, further finding that he personally discharged a firearm during the offense that

proximately caused great bodily harm. Defendant was sentenced to six years imprisonment for

attempted first degree murder, and a 25-year mandatory enhancement for personally discharging

the firearm, for a cumulative sentence of 31 years’ imprisonment.

¶5     On direct appeal, defendant alleged that that his trial counsel was ineffective for failing to

seek sentencing under section 8-4(c)(1)(E) of the Criminal Code, which allows the trial court to

sentence a defendant for a Class 1 felony, as opposed to a Class X felony, if at sentencing the

defendant proves by a preponderance of the evidence that at the time of attempted murder he was

acting under a sudden and intense passion resulting from serious provocation. This court rejected

defendant’s argument, finding the record did not contain evidence of either serious provocation or

mutual combat to support his contention. This court noted that the evidence at trial showed that

defendant approached Smith and Daley, defendant pushed Daley to the ground, and Smith then

punched defendant in the jaw. In retaliation, defendant pulled out a gun and fired it at Smith five

times, and striking him three times. This court observed that defendant’s response to being

punched once was “ ‘out of all proportion’ to Smith’s provocation” and the evidence did not

support defendant’s argument that his attorney should have requested a mutual combat instruction.

¶6     Thereafter, on April 11, 2013, defendant filed a pro se postconviction petition alleging that

he was denied the effective assistance of trial counsel. Specifically, defendant alleged that he told

counsel he was acting in self-defense, that he gave trial counsel the names of individuals who could

support that defense, and that counsel failed to interview or call those witnesses to testify.

Defendant also claimed that he told counsel that he wanted to testify, but that counsel disagreed,

threatened to withdraw if defendant insisted on testifying, and told defendant that the trial court



                                                 7
No. 1-20-0109


would not appoint a new attorney. In support, defendant attached his own affidavit and an affidavit

from Leondre Daley. 1

¶7       In defendant’s affidavit, he averred that on July 20, 2008, he approached Smith and was

speaking to him about how he needed to “stop beating up on the younger guys” in the

neighborhood. Daley walked up and “interrupted the conversation,” telling defendant that they

would “f*** up” anyone they wanted to, “including [defendant].” Defendant told Daley that he

“wasn’t addressing him,” and Smith “sucker punched [defendant] in the jaw.” Defendant stated

that Daley “began to hit [him] with a crutch” and Smith continued to swing “wildly.” Defendant

asserted that he “saw guys running towards [him]” and was “swarmed by attackers while trying to

pull the gun [he] always carried for protection.” Defendant “fired the shots to end the beating [he]

was taking,” and the “crowd scattered.” Defendant ran away, because he knew that Smith and

others “kept guns nearby.”

¶8       Defendant further averred that he informed his lawyer of the above, and when asked if

there were any witnesses, defendant gave counsel the names of Daley, Shawn Childs, and Caprice

Willingham, and the nick names “Lil Woo” and “Lil George.” Defendant gave counsel the phone

number and addresses for Daley and Childs, and the phone number for Willingham. Defendant

also told counsel he could find the individuals “in that same parking lot,” or through Daley.

Additionally, defendant’s mother and sister “would help if need be.” After the trial defendant

learned that his lawyer “hadn’t contacted any of the witnesses.”




1
    We note that Daley’s name is spelled both “Daley” and “Dailey” in various places in the record

on appeal. We will use the spelling “Daley,” for consistency with the prior appeal in this case.


                                                 8
No. 1-20-0109


¶9     Defendant further stated that he told counsel that he wanted to testify, but after the

prosecution rested, counsel told defendant that he “didn’t think the State had prove[n] its case so

he wasn’t gonna call [defendant] to the stand.” Counsel told defendant that the court would

consider defendant’s criminal background and “gang ties” if he testified. Counsel told defendant

that “as it stood,” defendant “would be acquitted,” but if defendant testified, the trial judge would

“automatically convict” him. Defendant further averred that counsel told him that if he testified,

defendant would “have to admit shooting [Smith],” and that the court would “ignor[e]” his self-

defense claim. Counsel and defendant argued, and counsel “grew angry.” Defendant told counsel

that he “believed it would be best if [he] testified,” and counsel told defendant that he would

withdraw from the case if he did. Counsel told defendant that he would have to represent himself

because the trial judge would not appoint new counsel for him “mid-trial.”

¶ 10   In Daley’s affidavit, he stated that on July 20, 2008, he was with Smith and defendant when

they began arguing. Daley averred that Smith “swung on” defendant, and Daley, who was using

crutches at the time, “started swinging [his] crutch at” defendant. “More guys” then came to “help”

Smith, and defendant “stumble[d] back and pull[ed] out a gun.” Daley “took off hopping without

[his] crutches” and yelled that defendant had a gun. Daley then heard three gunshots. Daley further

stated that he was subpoenaed by the State, but was not “used in the case.” He was not contacted

by the defense, or interviewed by a defense investigator. Had he been contacted, Daley stated that

he would have testified consistent with his affidavit.

¶ 11   The circuit court appointed post-conviction counsel, who filed an amended post-conviction

petition and Supreme Court Rule 651(c) certificate, and attached affidavits from Shawn Childs

and Anthony Williams, who witnessed the incident. In the amended petition, defendant argued that

trial counsel was ineffective for failing to interview Daley and Shawn Childs, who defendant



                                                 9
No. 1-20-0109


alleged would have supported his theory of self-defense. Defendant also claimed that he was

actually innocent based on the affidavits of Childs, Daley and Williams, and that if counsel had

been unable to interview Childs and Daley, their affidavits constituted “newly discovered”

evidence. Defendant further argued that trial counsel was ineffective for failing to file a motion

pursuant to People v. Lynch, 104 Ill. 2d 194 (1984), to introduce evidence of Smith’s violent

character. Finally, defendant asserted that trial counsel was ineffective for failing to present

available evidence at trial that may have shown defendant was acting under a sudden and intense

provocation so as to permit sentencing as a Class 1 offender.

¶ 12   In his affidavit, Childs averred that he knew Smith and defendant. On the day of the

shooting, Childs saw defendant come to the parking lot and have a discussion with Smith, during

which Smith threatened to beat up and shoot defendant. Childs averred that he saw Smith “hit

[defendant] in the head” and Daley “hit” defendant with his crutch. At this point, Childs saw

defendant pull out a gun and point it at Smith. Childs heard three gunshots, then saw Smith on the

ground. Childs did not make any averments regarding whether he was contacted by the defense

following the incident.

¶ 13   In his affidavit, Williams alleged that he saw defendant approach Smith, and the pair

“walk[ed] off to the side” and were “talking for like 20 min[ute]s.” At that point, Daley walked up

to defendant with a crutch in his hand, and Daley and defendant were “going back and forth

talking.” Smith then punched defendant in the face, defendant “stumble[d] back,” and Daley

“started swinging the crutch.” Williams averred that he and “the other guys” started running over,

“but [defendant] pull[ed] out a gun and pointed it at [Smith’s] legs and shot.” Williams then ran

away. Williams stated that he was not contacted by police or lawyers, but that he would have given

a statement and testimony if he had been contacted.



                                                10
No. 1-20-0109


¶ 14   The State filed a response to defendant’s pro se and amended petitions for rehearing. First,

the State requested an evidentiary hearing on defendant’s claim that his counsel misled him as to

the consequences of his testimony, at which the State could contest defendant’s allegations on that

issue. As to defendant’s remaining claims, the State alleged that defendant failed to make a

substantial showing of actual innocence or ineffective assistance of counsel. The State argued that

defendant’s claims generally “stem[med] from trial counsel’s decision not to pursue a theory of

self-defense,” when the record was clear that trial counsel made a reasonable strategic choice not

to pursue that claim. The State pointed out that even defendant acknowledged that counsel believed

that the prosecution had not proven their case, and had advised him that that pursuing self-defense

by testifying or calling witnesses “would risk bringing gang-related prejudices and [defendant’s]

criminal history into the case.” Additionally, the State argued that “[e]ven taking [defendant]’s

asserted facts as true, they would not have changed the outcome of the trial” as there was “no

reason to believe that he would have succeeded in an argument of self-defense.” Defendant had

“made no showing that he reasonably believed deadly force necessary force to avert imminent

harm,” since “a punch in the face without any visible evidence that the aggressor was armed with

a weapon” would not “justify the use of deadly force.”

¶ 15   Though most of the post-conviction proceedings had been before the Honorable Joseph

Claps, the Honorable Ursula Walowski presided over the argument on the State’s motion to

dismiss on September 18, 2018. During argument on defendant’s actual innocence claim, Judge

Walowski asked if defendant had “present[ed] self-defense,” and the State replied that he had.

Judge Walowski found that the proffered affidavits were cumulative, and did not present anything

new that would “cause *** a different result.” Judge Walowski scheduled a third-stage, evidentiary




                                                11
No. 1-20-0109


hearing on the question of whether trial counsel had misled or threatened defendant from testifying,

and dismissed the remaining claims raised in the post-conviction petition.

¶ 16   On October 29, 2019, Judge Claps conducted an evidentiary hearing, at which both

defendant and his trial counsel testified.

¶ 17   Defendant testified that “[a]t [one] point,” he was aware that he had the right to testify.

Defendant told his counsel “every time” they talked that he wanted to testify to “dispute” Smith’s

testimony. Defendant said that counsel informed him that he “shouldn’t testify” because counsel

believed that he had impeached Smith, and if defendant testified, defendant’s “background and

gang ties” would come in and defendant would be “automatically convicted.” Defendant said that

counsel also told him he would “withdraw from [defendant’s] case” and defendant would have to

represent himself.

¶ 18   Arthur Willis testified that he represented defendant in his trial for attempted first degree

murder. Counsel testified that he had an “ongoing conversation” with defendant about his right to

testify, but denied that they ever argued, or that counsel was ever “angry,” about that issue.

Defendant never told counsel that he wanted to testify, and, in fact, defendant was “adamant about

not testifying.” Counsel did not prevent defendant from testifying, tell him that he would be

“automatically convicted” if he chose to testify, or tell defendant that he would be acquitted if he

did not testify. He did, however, advise defendant regarding how his background could be used by

the State if he chose to testify. Counsel further testified that he never threatened to withdraw if

defendant wanted to testify, nor did he tell defendant that he would have to represent himself or

that the court would not appoint a new lawyer for him, as “that issue never came up.” Counsel also

testified that he did not instruct or direct defendant regarding how to answer the court’s questions

regarding his understanding and waiver of his right to testify.



                                                12
No. 1-20-0109


¶ 19   On cross-examination, counsel stated that the case “would have been simpler if [defendant]

testified” but defendant “chose not to testify so we had to do our defense in a different way.”

Postconviction counsel asked counsel if he investigated any of defendant’s self-defense witnesses,

and counsel replied that his investigator “interviewed the witnesses that [defendant] gave us,” but

counsel could not recall the names of those individuals.

¶ 20   On December 31, 2019, the trial court entered a written order denying the remaining

postconviction claim, concluding that he had not shown a substantial denial of a constitutional

right by a preponderance of the evidence. The court found trial counsel’s testimony to be credible,

further finding that defendant had “concocted” his theory of self-defense “after the trial had

ended.” The court also noted that defendant had been admonished regarding his right to testify,

and defendant never informed the court of any threats made by counsel, and in fact, had stated that

there were no threats or promises made in response to the court’s questioning.

¶ 21   Defendant filed a timely notice of appeal that same day.

¶ 22   In this appeal, defendant contends that the trial court improperly dismissed certain

postconviction claims. Specifically, he contends that he made a substantial showing that trial

counsel was ineffective for failing to investigate and present the testimony of Daley, Childs and

Williams, which he claims would have supported a theory of self-defense. Defendant also argues

that his petition made a substantial showing of actual innocence based on those affidavits. Finally,

defendant asserts that appointed postconviction counsel provided unreasonable assistance in

failing to file a motion to reconsider the order of September 18, 2018, dismissing his actual

innocence claim.

¶ 23   Initially we note that, although this matter proceeded to a third stage hearing on defendant’s

claim of ineffective assistance related to his right to testify, defendant has not challenged the trial



                                                  13
No. 1-20-0109


court’s third stage denial of that claim. Defendant has also not provided argument as to the

remaining claims in his pro se or amended postconviction petitions. By limiting his appellate

arguments to the claims set forth above, defendant has abandoned the remaining claims set forth

in his postconviction petition and amended petition, forfeiting them for review. Ill. S. Ct. R.

341(h)(7) (eff. May 25, 2018); People v. Guest, 166 Ill. 2d 381, 414 (1995).

¶ 24   The Post-Conviction Act provides a tool by which those under criminal sentence in this

state can assert that their convictions were the result of a substantial denial of their rights under

the United States Constitution or the Illinois Constitution or both. 725 ILCS 5/122-1(a) (West

2018); People v. Coleman, 183 Ill. 2d 366, 378-79 (1998). Postconviction relief is limited to

constitutional deprivations that occurred at the original trial. Id. at 380. “A proceeding brought

under the [Post-Conviction Act] is not an appeal of a defendant’s underlying judgment. Rather, it

is a collateral attack on the judgment.” People v. Evans, 186 Ill. 2d 83, 89 (1999). “The purpose

of [a postconviction] proceeding is to allow inquiry into constitutional issues relating to the

conviction or sentence that were not, and could not have been, determined on direct appeal.”

People v. Barrow, 195 Ill. 2d 506, 519 (2001).

¶ 25   As set forth above, although this matter proceeded to a third stage evidentiary hearing on

one claim, defendant appeals the circuit court’s prior dismissal of certain claims at the second stage

of proceedings. To survive a motion to dismiss at the second stage, a defendant must make a

“substantial showing” that his constitutional rights were violated by supporting his allegations with

the trial record or appropriate affidavits. People v. Simpson, 204 Ill. 2d 536, 546-47 (2001). In

reviewing the second-stage dismissal of a post-conviction petition, all “well-pleaded facts in the

petition and affidavits are to be taken as true, but nonfactual and nonspecific assertions which

merely amount to conclusions are not sufficient to require a hearing under the Act.” People v.



                                                 14
No. 1-20-0109


Rissley, 206 Ill. 2d 403, 412 (2003). Unsupported or conclusory allegations, in either the petition

or the defendant’s affidavit, are not enough to mandate an evidentiary hearing. People v. Jackson,

213 Ill. App. 3d 806, 810-11 (1991). This court reviews the dismissal of a post-conviction petition

at the second stage de novo, and the dismissal of a petition may be affirmed for any reason

supported by the record. People v. Langston, 342 Ill. App. 3d 1100, 1107 (2001).

¶ 26   We first turn to defendant’s claim that he made a substantial showing of ineffective

assistance of trial counsel for failure to investigate, and present the testimony of, witnesses who

he claims would have supported a theory of self-defense.

¶ 27   Claims of ineffective assistance of counsel are resolved under the standard set forth in

Strickland v. Washington, 466 U.S. 668 (1984). Under Strickland, a defendant must demonstrate

that counsel’s performance was deficient and that such deficient performance substantially

prejudiced defendant. Strickland, 466 U.S. at 687. Defendant’s claim fails where he has failed to

make a substantial showing of ineffective assistance under either prong.

¶ 28   To demonstrate performance deficiency, a defendant must establish that counsel’s

performance fell below an objective standard of reasonableness. People v. Edwards, 195 Ill. 2d

142, 163 (2001). In order to establish ineffective assistance of trial counsel, a defendant must first

demonstrate that counsel’s performance was deficient in that counsel made errors so serious that

counsel was not functioning as the “counsel” guaranteed the defendant by the sixth amendment.

Strickland, 466 U.S. at 687. In so doing, a defendant must overcome the strong presumption that

the challenged action or inaction of counsel was the product of sound trial strategy and not of

incompetence.. Barrow, 133 Ill. 2d at 247; People v. Perry, 224 Ill. 2d 312, 341-42 (2007). “A

defendant is entitled to reasonable, not perfect, representation, and mistakes in strategy or in

judgment do not, of themselves, render the representation incompetent.” People v. Fuller, 205 Ill.



                                                 15
No. 1-20-0109


2d 308, 331 (2002). “In recognition of the variety of factors that go into any determination of trial

strategy, courts have held that such claims of ineffective assistance of counsel must be judged on

a circumstance-specific basis, viewed not in hindsight, but from the time of counsel’s conduct, and

with great deference accorded counsel’s decisions on review.” Fuller, 205 Ill. 2d at 330-31 (citing

Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000); Strickland, 466 U.S. at 689).

¶ 29   Decisions concerning which witnesses to call at trial and what evidence to present on a

defendant’s behalf are matters of trial strategy which are “generally immune from a claim of

ineffective assistance of counsel.” People v. Wilborn, 2011 IL App (1st) 092802, ¶¶ 79, 82; People

v. Hobley, 159 Ill. 2d 272, 305 (1994). While trial counsel “has a professional duty to conduct “

‘reasonable investigations or to make a reasonable decision that makes particular investigations

unnecessary’ ” (People v. Domagala, 2013 IL 113688, ¶ 38 (quoting Strickland, 466 U.S. at 691)),

a particular decision not to investigate “ ‘must be directly assessed for reasonableness in all the

circumstances, applying a heavy measure of deference to counsel’s judgments.’ ” (Emphasis

omitted) People v. Ganus, 185 Ill. 2d 355, 365 (1998) (quoting Strickland, 466 U.S. at 691).

¶ 30   First, the record appears to rebut defendant’s claim that counsel failed to investigate the

witnesses that defendant requested. Although this specific claim did not proceed to the third stage

evidentiary hearing, postconviction counsel nonetheless questioned trial counsel about his

investigations during cross-examination at that hearing. Counsel testified that defendant provided

him with information about potential witnesses, and that counsel employed an investigator who

interviewed those witnesses in preparation for defendant’s trial.

¶ 31   Moreover, even taking as true defendant’s allegations that trial counsel did not contact the

witnesses identified by defendant, defendant’s own affidavit and counsel’s testimony demonstrate

that counsel made a strategic decision to avoid presenting a claim of self-defense. In defendant’s



                                                 16
No. 1-20-0109


affidavit, he acknowledges that counsel advised him that counsel did not believe such a claim

would be persuasive, and that it would require defendant to admit to the shooting. Trial counsel’s

testimony at the third stage evidentiary hearing corroborated that defendant and counsel had

discussed this strategy before and throughout the trial proceedings.

¶ 32   The record also shows that, prior to trial, defendant filed a supplemental answer stating that

defendant may raise the affirmative defense of self-defense. At opening statements at the

subsequent trial, counsel stated that he expected the testimony to show that defendant “was not

present at the time” Smith was shot, and that Smith’s identification of defendant was not credible

because there was “bad blood” between Smith and defendant. The State objected, noting that

defendant had previously claimed that its defense would be self-defense, but that it “sound[ed] like

[the] defense is now saying alibi.” Counsel acknowledged that the defense had indicated

previously that it could raise self-defense, but “at th[at] time, [counsel] d[id]n’t anticipate there

being testimony *** in regards to self-defense.” Counsel also clarified that the defense would not

be presenting alibi evidence, but would be relying on the State’s “inability to prove the defendant

guilty beyond a reasonable doubt.”

¶ 33   Instead of calling defendant’s witnesses to make an unpersuasive claim of self-defense, the

record shows that counsel sought to use the witnesses’ absence as a weakness in the State’s case,

showing that Smith’s identification of defendant was uncorroborated. Specifically, counsel argued

in closing:

                “No one who was allegedly in that parking lot with [Smith] *** comes in to back

                up his story that he had a confrontation with [defendant]. *** [Daley] doesn’t come

                in to say yes, [Smith] stood up for me and was protecting me and that’s why he got

                shot. *** There’s no Sean Childs who comes in to testify. *** Nobody is backing



                                                 17
No. 1-20-0109


                up [Smith]’s statement. And you would think that if this man got shot supporting

                somebody that that person would come in to testify for him. Or *** any of these

                individuals that he’s been with *** in a parking lot, but they have nobody.”

¶ 34   Based on our review of the record, it is clear that counsel considered a self-defense strategy,

and decided against it. Trial counsel’s decision on this point need not be perfect, and his strategic

decision is not unreasonable simply because it proved unsuccessful. People v. Barfield, 187 Ill.

App. 3d 190, 197-98 (1989). In these circumstances, defendant cannot overcome the strong

presumption that counsel conduct constituted sound trial strategy. Barrow, 133 Ill. 2d at 247;

Perry, 224 Ill. 2d at 341-42.

¶ 35   Additionally, we would also affirm the dismissal of the post-conviction petition on the

second prong of Strickland, because defendant did not demonstrate prejudice. To demonstrate

prejudice, the defendant must show a reasonable probability that “but for counsel’s unprofessional

error, the result of the proceeding would have been different.” Strickland, 466 U.S. at 694. “A

reasonable probability is a probability sufficient to undermine confidence in the outcome.”

Strickland, 466 U.S. at 694. Strickland requires actual prejudice be shown not mere speculation as

to prejudice.” People v. Bew, 228 Ill. 2d 122, 135 (2008); People v. Brown, 2015 IL App (1st)

122940, ¶ 47.

¶ 36   Defendant cannot show prejudice in the circumstances here because there is no reasonable

probability that he would have been acquitted but for trial counsel’s decision not to present his

proposed witnesses in pursuing a claim of self-defense. Even taking the well pleaded allegations

in the affidavits as true, as we are required to do at the second stage, the affidavits fail to

demonstrate that that a self-defense claim would have been successful.




                                                 18
No. 1-20-0109


¶ 37   In Illinois, a person is justified in the use of force against another when and to the extent

that he reasonably believes that such conduct is necessary to defend himself or another against

such other’s imminent use of unlawful force. 720 ILCS 5/7-1(a) (West 2006). The use of deadly

force is justified only when a person reasonably believes such force is necessary to prevent the use

of commiserate force against themselves or another. Id. “While the law does not require the

aggressor to be armed for self-defense to be justified, it must appear that the aggressor is capable

of inflicting serious bodily harm without the use of a deadly weapon, and is intending to do so.”

People v. Rodriguez, 336 Ill. App. 3d 1, 15 (2002).

¶ 38   The affidavits fail to show that defendant was threatened with imminent deadly force, or

that that he reasonably believed deadly force was necessary. The trial evidence showed that

defendant had a confrontation with Daley and was punched once in the face by Smith, who was

unarmed. Lauderdale, 2012 IL App (1st) 100939, ¶ 6. Even taking the affidavits as true, they do

not rebut the trial evidence. The affidavits from Daley, Childs and Williams confirm that defendant

came to the parking lot, got into a verbal altercation with Smith and Daley, was punched by Smith,

and responded by drawing a firearm and shooting Smith three times. The affidavits fail to show

that defendant was faced with deadly force, or that he reasonably believed deadly force was

necessary to avert imminent death or deadly force against himself and, thus, defendant has failed

to show he was prejudiced by any alleged deficiency in counsel’s performance.

¶ 39   The only real differences between the events described in the affidavits and those described

at trial is that the affiants allege that Daley swung his crutch at defendant, and they imply that it

was Smith who physically escalated the interaction—unlike the trial testimony which established

that defendant first pushed Daley.




                                                 19
No. 1-20-0109


¶ 40      Regardless of whether Smith threw the first punch, there is nothing in the affidavits to

support a claim that Smith’s punch amounted to deadly force that would support a claim of self-

defense. People v. Hawkins, 296 Ill. App. 3d 830, 838 (1998); People v. Harmon, 2015 IL App

(1st) 122345, ¶ 88. Similarly, there is nothing to support a claim that Daley swinging a crutch

elevated the interaction to deadly force. First, we note that the affidavits are contradictory in that

Childs avers that Daley “hit” defendant with the crutch, while Daley and Williams describe Daley

as “swinging” the crutch, but they do not allege that defendant was struck. Nonetheless, the fact

that Daley was using crutches for mobility, and had to “hop” away without those crutches when

defendant pulled out a gun, makes defendant’s claim that he was faced with deadly force even

more dubious. Even taking the affidavits as true, there is no reasonable probability that the result

of the proceeding would have been different, and accordingly, they are insufficient to show

prejudice under Strickland.

¶ 41      Defendant next contends that he made a substantial showing of actual innocence based on

the affidavits described above.

¶ 42      A defendant who makes a post-conviction claim of actual innocence must present evidence

that is (1) newly discovered; (2) not discoverable earlier through the exercise of due diligence; (3)

material and not merely cumulative; and (4) of such conclusive character that it would probably

change the result on retrial. People v. Robinson, 2020 IL 123849, ¶ 47; People v. Edwards, 2012

IL 111711, ¶ 32. The conclusive character element is the more important element of a claim of

actual innocence. Robinson, 2020 IL 123849, ¶ 47; People v. Washington, 171 Ill. 2d 475, 489

(1996).

¶ 43      We conclude that the circuit court properly dismissed defendant’s actual innocence claim

because the affidavits do not meet the “most important” requirement of an actual innocence claim.



                                                 20
No. 1-20-0109


Robinson, 2020 IL 123849, ¶ 47. When reviewing a post-conviction claim of actual innocence, the

conclusiveness element means that the additional evidence, taken with the trial evidence, would

probably lead to a different result on retrial. Coleman, 2013 IL 113307, ¶ 96. The question is

whether the new evidence places the trial evidence in a different light and undermines the

reviewing court’s confidence in the verdict. Id. at 97. While the evidence need not be completely

dispositive, a reviewing court must determine whether the supporting affidavits show that it is

more likely than not that no reasonable juror would have convicted defendant. Robinson, 2020 IL

123849, ¶ 61.

¶ 44   As this court held above, even taking the affidavits as true, they fail to support a claim that

defendant was acting in self-defense, where they do not establish that defendant faced an imminent

threat of deadly force being used against him. Accordingly, the affidavits are not so conclusive

that they would likely change the result on retrial. Having concluded that defendant failed to show

the conclusiveness of the proffered affidavits, we need not analyze defendant’s actual innocence

claim under the remaining elements.

¶ 45   Finally, defendant argues that his postconviction counsel provided unreasonable

assistance. Specifically, defendant contends that postconviction counsel failed to file a motion to

reconsider the order of September 18, 2018, which dismissed his actual innocence claim.

Defendant alleges that Judge Walowski dismissed his actual innocence claim based on a

misunderstanding that defendant had raised self-defense at trial, and that counsel failed to file a

motion to reconsider that order based on counsel’s own mistaken belief that she could not file such

a motion after Judge Claps resumed hearing the matter.

¶ 46   As our supreme court has noted, “it is settled that there is no constitutional right to

assistance of counsel during postconviction proceedings.” People v. Cotto, 2016 IL 119006, ¶ 29.



                                                 21
No. 1-20-0109


“The right to assistance of counsel in postconviction proceedings is a matter of legislative grace,

and a defendant is guaranteed only the level of assistance provided by the *** Act.” People v.

Hardin, 217 Ill. 2d 289, 299 (2005). Our supreme court has concluded that the Act provides a

postconviction petitioner with “reasonable” assistance. Id. The reasonable level of assistance

provided for by the Act is “less than that afforded by the federal or state constitutions.” People v.

Pendleton, 223 Ill. 2d 458, 472 (2006).

¶ 47   Illinois Supreme Court Rule 651(c) (eff. July 1, 2017), “imposes specific duties on

postconviction counsel to ensure that counsel provides that reasonable level of assistance.” People

v. Kirk, 2012 IL App (1st) 101606, ¶ 18. “The rule requires that postconviction counsel consult

with the defendant to ascertain his contentions of the deprivation of constitutional rights, examine

the record of the proceedings at trial, and make any amendments to the defendant's pro se petition

that are necessary for an adequate presentation of his contentions.” Id. “Compliance with Rule

651(c) may be shown by the filing of a certificate representing that counsel has fulfilled her duties.”

Id. ¶ 19. “The filing of a Rule 651(c) certificate gives rise to a rebuttable presumption that post-

conviction counsel provided reasonable assistance.” People v. Profit, 2012 IL App (1st) 101307,

¶ 19. “It is defendant’s burden to overcome this presumption by demonstrating his attorney’s

failure to substantially comply with the duties mandated by Rule 651(c).” Id.

¶ 48   Here, postconviction counsel filed a Rule 651(c) certificate. Thus, the presumption exists

that defendant received the representation required by the rule. Defendant does not specifically

challenge counsel’s representations in the 651(c) certificate, or identify any particular duty under

Rule 651(c) with which counsel failed to comply. Instead, defendant generally contends that,

notwithstanding counsel’s filing of a Rule 651(c) certificate, counsel’s failure to file a “meritorious

motion to reconsider rebuts the presumption of reasonable assistance.”



                                                  22
No. 1-20-0109


¶ 49   Even if we were to conclude that reasonable postconviction representation extends to

counsel’s decision regarding whether to file a motion to reconsider the dismissal of a

postconviction claim, we could not find that counsel acted unreasonably here. We concluded above

that defendant’s actual innocence claim was properly dismissed at the second stage, and

accordingly, defendant did not receive unreasonable assistance by counsel’s failure to move to

reconsider the dismissal of that claim.

¶ 50   For the foregoing reasons, we affirm the judgment of the circuit court of Cook County.

¶ 51   Affirmed.




                                              23